Citation Nr: 0840729	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  99-02 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
left knee disability. 

2.  Entitlement to a rating in excess of 30 percent for 
sinusitis with headaches.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1955 to February 1972.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a December 
1997 rating decision by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In connection 
with this appeal, the veteran requested a hearing before a 
member of the Board.  In September 2003, he withdrew his 
hearing request.  In October 2003, the Board remanded the 
claims for further development.  


FINDINGS OF FACT

1.  The left knee disability was manifested by frequent 
episodes of locking, pain, and effusion into the joint; there 
was no evidence of instability or subluxation, flexion 
limited to 15 degrees, extension limited to 20 degrees, 
ankylosis, or malunion of the tibia and fibula with marked 
knee or ankle disability.

2.  The veteran's sinusitis has been objectively shown to be 
manifested by more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting; the veteran has not undergone 
any sinus surgical procedure.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a left knee disability have not been met. 38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a; Diagnostic Code 5258 (2008).

2.  The criteria for an evaluation in excess of 30 percent 
for the veteran's sinusitis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.97, Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, the VCAA was enacted in 
November 2000, after the initial adjudication of the 
veteran's claim by the RO in December 1997.  Consequently, it 
was impossible to provide notice of the VCAA before the 
initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Here, the 
veteran was sent VCAA- compliant notification by letters 
dated in February 2003, February 2004 (pursuant to October 
2003 Board remand), February 2005, an May 2008, followed by 
readjudication of the appeal by Supplemental SOCs beginning 
in July 2003 and ending in July 2008.

Taken together, the aforementioned VCAA letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 and May 2008 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

In regards to increased rating claims section § 5103(a) 
requires: (1) at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

In regard to the aforementioned criteria, the Board notes 
that the aforementioned VCAA letters satisfy elements (1), 
(2), and (3).  The May 2008 letter specifically outlined the 
notice requirements under Vazquez-Flores v. Peake and 
provided the veteran with the specific criteria of the 
relevant Diagnostic Codes.  The claim was readjudicated by a 
July 2008 Supplemental SOC.  

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claim have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated ... that any defect in notice was cured 
by actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  All the law requires is that the duty 
to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied. See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
view of the foregoing, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  Nothing 
indicates that the veteran has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
In July and September 2008 correspondence, the veteran and 
his representative indicated that there was no more 
information or evidence to give to VA to support the 
veteran's claim.  Moreover, he was accorded multiple medical 
examinations regarding this case.  Consequently, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

II.  Factual Background, Criteria, & Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000)  (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided. 
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability. See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).

A.  Left Knee Disorder

The veteran seeks an increased rating for his service 
connected left knee disorder.  

The residuals of the left knee injury have been rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5258 (cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain and effusion into the joint) 
(2008).  This is the maximum evaluation under DC 5258.

DC 5262 governs the ratings of impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with marked knee or 
ankle disability is assigned a 30 percent evaluation. 38 
C.F.R. § 4.71a, DC 5262 (2008).

Under DC 5256, ankylosis of the knee that is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees warrants a 60 percent rating. 38 C.F.R. § 4.71a, 
DC 5256 (2008).

Under DC 5261, extension limited to 20 degrees warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, DC 5261 (2008).  Under 
DC 5260, flexion limited to 15 degrees warrants a 30 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5260 (2008).

Under DC 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a, DC 5257 
(2008).

An opinion of the VA's General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General 
Counsel opinion subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 
(1998).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain. 38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled. Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. 38 C.F.R. § 4.45(f).  
The intent of the schedule is to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

VA Outpatient treatment records dated from 1997 to 2007 noted 
that the veteran's left knee bothered him sometimes.  

Lompoc Orthopedic Clinic records dated from 1997 to 2005 
included June 1997 correspondence from Lompoc Orthopedic 
Clinic that noted that the veteran's left knee continued to 
degenerate over the years and that he had degenerative 
arthritis as well as instability.  A January 1999 
registration information sheet reported that the veteran had 
had knee degenerative osteoarthritis, and left knee 
instability.  

On September 1997 VA examination, the veteran indicated that 
the severity of his left knee disability increased in May 
1997 for which he underwent "injections" for that month.  
He indicated that the "injections" did not lesson the pain, 
but decreased left knee edema following therapy.  He 
indicated the severity of his left knee pain increased in 
severity if he performed any physical activity and following 
the onset of cold, damp weather.  Physical examination 
revealed that he walked slowly and haltingly secondary to 
lower back pain, radiating right leg pain, and left knee 
pain.  An examination of his left knee revealed a healed 
longitudinal surgical scar, 9cm in length over the anterior 
medial aspect of the left knee and a healed longitudinal 
surgical scar, 5 cm in length, was noted over the medial 
aspect of the left knee inferiorly.  Moderate tenderness was 
noted over the anterior, anterior medial, and anterior 
lateral aspects of the knee.  The left knee was mildly and 
diffusely edematous.  No left knee erythema was noted.  He 
developed moderate pain over the anterior, anterior medial, 
and anterior lateral left knee with extension 5 degrees below 
the horizontal.  He developed moderate pain over the 
anterior, anterior medial, and anterior lateral left knee 
with flexion to 90 degrees.  A September 1997 X-ray report 
showed that no effusions or soft tissue swelling was seen.  

February 2003 VA examination noted a history of left knee 
surgery in 1965 with cartilage repair and a repeated surgery 
in 1982.  The veteran reported that he had trouble with 
walking secondary to pain.  He had pain, swelling, and 
locking in his left knee.  The symptoms occurred constantly 
and sometimes he had a flare-up on top of the constant pain.  
He reported flare-ups two to three times per week, which 
usually lasted two to three days.  He was not able to perform 
daily functions during flare-ups.  He mostly rested in bed.  
He indicated that he was taken off pain medication because it 
was affecting his liver and kidneys.  On examination, his 
gait was normal. The left knee was swollen and had well-
healed postsurgical scars.  The range of motion in his left 
knee was 110/140 degrees with pain at 5/10 degrees towards 
the end of motion.  Extension was 0/0 degrees.  The examiner 
noted that the range of motion was decreased by pain, 
fatigue, weakness, and lack of endurance, with pain being the 
major functional impact.  There was no ankylosis in the knee.  
Drawer and McMurray signs were negative.  There was locking, 
pain, joint effusion, and crepitus.  After examination and x-
rays, the diagnosis included status post medial meniscectomy 
left knee moderate osteoarthritis.  

On March 2004 VA examination, the veteran reported that this 
knee locked up, especially when kneeling.  When he would 
stand up from a kneeling position he had to hold onto 
something because the knee was not stable.  He indicated that 
he had flare-ups two to three days per week and had more 
severity if it was windy or if it was cold or overcast.  He 
did not use crutches, braces, or corrective shoes.  He was 
now retired, but stated that he was unable to walk more than 
one block without weakness or pain.  Flexion was to 100 
degrees and extension was normal.  No instability was noted, 
except by the veteran's perception of instability of his left 
knee.  The McMurray's test was negative and the ligaments 
appeared stable.  The examiner reported that she was unable 
to state how severe this condition was as some of the 
veteran's complaints were subjective in nature.  X-rays did 
not show abnormalities that would contribute to his claim.  

On May 2007 VA examination, the veteran reported that he had 
pain in his left knee approximately four times per day that 
lasted for three hours.  The pain was localized.  The pain 
was elicited by physical activity and was relieved by rest 
and medication (Triacsin topical analgesic cream).  At the 
time of pain, he could function without medication.  He 
stated that his condition did not cause incapacitation.  He 
was not receiving any treatment for this condition.  He had 
not had any prosthetic implants of the joint.  The functional 
impairment was difficulty with prolonged standing, walking, 
kneeling, squatting, etc.  On physical examination, the 
veteran's gait was abnormal; it was antalgic.  He required a 
brace for ambulation for support.  The left knee showed signs 
of tenderness and bony prominence.  There was crepitus.  
Range of motion studies revealed that flexion was to 130 
degrees with pain at 110 degrees.  Extension was to 0 degrees 
with pain at 1 degree.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  The medial and lateral 
collateral ligaments stability test of the left knee was 
within normal limits.  The anterior and posterior cruciate 
ligaments stability test was within normal limits.  The 
medial and lateral meniscus test of the left knee was within 
normal limits.  Neurological examination of the lower 
extremities was within normal limits.  X-rays of the left 
knee showed moderate degenerative changes with 
chondrocalcinosis, atherosclerosis.  The examiner reported 
that the veteran had moderate pain on range of motion and 
severe limitations of function.  

In light of this record, the Board finds that a higher rating 
is not warranted for the left knee disability.  In the 
present claim, the veteran is receiving the schedular maximum 
under DC 5258.  To receive a higher 30 percent rating, there 
must be evidence of ankylosis, flexion limited to 15 degrees, 
extension limited to 20 degrees, or impairment of the tibia 
and fibula with marked knee or ankle disability. However, 
there is no evidence of any of these manifestations.  During 
the appeal period, the veteran's flexion was found to be 
limited between 90 to 130 degrees, extension was shown to be 
normal, with pain reported at 1 degree and there was no 
evidence of ankylosis.  Additionally, there is no evidence of 
impairment of the tibia and fibula.  Additional factors that 
could provide a basis for an additional increase have also 
been considered; however the evidence does not show that the 
veteran has functional loss beyond that compensated in a 20 
percent rating. 38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  

Nor is the veteran entitled to a separate rating under Code 
5003 (arthritis).  The September 1997 VA examination showed 
that there was moderate tenderness and pain on motion over 
the anterior, anterior medial, and anterior lateral aspects 
of the knee.  February 2003 VA examination showed that there 
was moderate osteoarthritis.  On May 2007 VA examination, 
there was crepitus, and moderate degenerative changes with 
chondrocalcinosis were found.  However, the 20 percent rating 
under Code 5258 encompasses loss of motion (and pain) and a 
separate 10 percent rating under Code 5003 would constitute 
pyramiding, which is prohibited. See 38 C.F.R. § 4.14.

Furthermore, a rating under DC 5257 (for recurrent 
subluxation or lateral instability) is not warranted as there 
is no objective evidence of left knee instability.  Although 
June 1997 correspondence and a January 1999 registration 
information sheet from Lompoc Orthopedic Clinic noted that 
the veteran had left knee instability, there were no 
associated clinical records that objectively showed that 
there was instability.  Also, on February 2003 March 2004, 
and May 2007 VA examinations, there was no obvious 
instability on drawer test, McMurray's test, medial and 
lateral collateral stability test, or anterior and posterior 
cruciate ligaments stability test.  March 2004 examination 
noted that there was no instability and the ligaments 
appeared stable.  May 2007 examination reported that 
stability testing was normal.  While the veteran has reported 
left knee instability, because he is a layperson, his reports 
are not competent evidence of medical findings. "Where the5 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board finds that 
the currently-assigned rating has been consistent throughout 
the appeal period.  Thus, no separate periods of different 
ratings are in order.  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA records, and the VA 
examination reports, in light of the applicable law, and 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim for an increased evaluation for a 
left knee disability, the Board is unable to grant the 
benefit sought and the claim is denied.

B.  Sinusitis with Headaches

The veteran seeks an increased rating for his service 
connected sinusitis with headaches.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  Chronic sinusitis 
manifested by three or more incapacitating episodes of 
sinusitis per year necessitating prolonged (lasting four to 
six weeks) antibiotic treatment or more than six non-
incapacitating episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting warrants 
a 30 percent rating.  A 50 percent evaluation requires 
chronic osteomyelitis following radical surgery or near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician. 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2008).

VA Outpatient treatment records dated from 1997 to 2007 
included a list of disorders such as allergic rhinitis, 
chronic sinusitis, and chronic headaches.  A May 1997 record 
indicated that it was questionable whether the veteran's 
headaches were related to his sinusitis.  September 1997 
showed left maxillary sinusitis.  A March 1998 record showed 
treatment for cough, headaches, and nasal, and ear 
congestion.  A January 2000 record reported pain over both 
sides of the face with some nasal pain.  There was no nasal 
congestion.   

Lompoc Orthopedic Clinic records dated from 1997 to 2005 
included an October 1997 radiology report of the sinuses that 
showed normal findings.  The single view demonstrated no 
mucoperiosteal thickening or fluid in the maxillary or 
frontal sinuses.  No bone abnormality was evident.  An August 
1998 CT scan showed that the paranasal sinuses were clear.  
The bones immediately around the sinuses were intact.  
Osteomeatal units were widely patent.  The nasal cavity was 
unremarkable without evidence of mass or mucosal swelling.  
Nasal septum conformed to the midline.  Anterior cranial 
fossa, nasopharynx and orbits appeared unremarkable.  A 
December 2004 CT scan of the paranasal sinuses showed slight 
nasal mucosal hypertrophy, but otherwise normal examination.  

On September 1997 VA examination, the veteran had complaints 
of headaches.  He developed on average two to three headaches 
weekly that persisted at times for 24 hours.  He had 
bilateral frontal and maxillary facial pain, but had not 
experienced nasal congestion in recent years.  A nose and 
throat examination was normal, except for mild tenderness 
over the left maxillary area of the face.  A September 1997 
x-ray revealed minimal left maxillary sinusitis.  

An October 1997 record from Dr. R. G. M. included a nasal 
examination that revealed deviation of the nasal septum to 
the left posteriorly with no intranasal polyps or masses.  
The oral and oropharyngeal exams were normal.  The neck was 
supple without lymphadenopathy.  There were no intranasal 
masses noted on the left side other than the deviated nasal 
septum this exam was normal.  The October 1997 x-rays 
obtained were normal likewise.  

Treatment records from Sansum-Santa Barbara Medical 
Foundation Clinic included a September 1999 record that had 
an assessment of sinusitis with post nasal drainage.   

December 1999 correspondence from Dr. D. L. M. noted that the 
veteran had occasional nasal obstructive symptoms but this 
had not been particularly prominent with his headaches.  On 
examination, there was some deviation of the nasal septum on 
the right side.  There was a bleeding point on the anterior 
right inferior turbinate which was cauterized with silver 
nitrate under topical anesthesia.  Nasal endoscopy revealed 
no evidence of intranasal mass.  The oral, oropharyngeal, and 
neck exams were otherwise normal.  The otologic examination 
was normal.  The pupils were equal, round, and reactive to 
light.  There were full extraocular movements and no 
nystagmus.  There was no evidence of significant sinus 
disease.  

Treatment records dated from 1997 to 2001 from Santa Barbara 
Medical Foundation included a March 2000 X-ray report that 
showed minimal ethmoid sinusitis.  May 2000 record that noted 
that he veteran had headaches frequently related to his sinus 
problem.  He also had headaches from the left neck to the 
frontal area, which sounded like a muscle contraction.  

February 2003 VA examination noted a history sinus attacks 
that required treatment by a physician.  He was told not ton 
undergo endoscopic sinus surgery.  Each time, the attack 
lasted a couple of weeks and was accompanied by severe 
headaches.  He took Benadryl and Flonase for the condition.  
There was functional impairment resulting from the headache 
during flare-ups.  He was not able to perform any duties 
around the house.  He was not able to drive, read, or watch 
anything.  He reported that he had headaches one or two times 
a day that lasted a few days.  The nose and throat 
examination was abnormal.  There was tenderness to palpation 
over the frontal and maxillary sinuses.  There was purulent 
discharge from the nose.  The nasal mucosa was consistent 
with chronic inflammation.  There was postnasal drip on the 
oropharyngeal examination.  The cranial nerve examination was 
within normal limits.  X-rays revealed no evidence of 
paranasal sinusitis.  The diagnoses included chronic 
maxillary sinusitis and chronic headaches.  

On March 2004 VA examination, the veteran reported sinus 
problems that were manifested by pain, headaches, and a runny 
nose intermittently since that time.  He indicated that 
sometimes when it was really bad, it interfered with 
breathing.  There was an occasional purulent discharge.  He 
did not have dyspnea at rest or on exertion.  He used Flonase 
twice a day and Atrovent nasal spray twice a day.  He had no 
surgery on his sinuses, but had vocal cord surgery in January 
2004.  The surgery on his vocal cords improved his ability to 
speak.  He currently had no speech impairment other than 
slight hoarseness.  He felt that he had headaches every day 
from the sinus pain which went down his neck, over his eyes, 
and down his nose and cheek.  Generally, he had sinus 
problems every day that was occasionally exacerbated.  The 
record indicated that he did not go to bed, but had chronic 
pain all day from the sinus attacks almost on a daily basis.  
On examination, there was no nasal obstruction.  There was 
slight puffiness in both nostrils.  There was no tenderness 
present.  There was no purulent discharge or crusting.  The 
examiner was unable to detect any stenosis of the larynx.  
The pharynx was clear.  There was no facial disfigurement.  
The diagnosis was chronic sinusitis primarily of the nose and 
sinuses.  The examiner noted that she was unable to state how 
severe this condition was because his complaints were 
subjective in nature.  X-rays did not show abnormalities that 
would contribute to the claim.  

On May 2007 VA examination, the veteran stated that sinusitis 
occurred constantly.  During the attacks, he was not 
incapacitated.  He had headaches with sinus attacks.  No 
antibiotic treatment was needed for sinusitis.  He had 
suffered from interference with breathing through the nose, 
purulent discharge from the nose, hoarseness of the voice, 
and shortness of breath.  It was difficult to breathe through 
his nose; he had pain and swelling around the eyes.  There 
was no functional impairment.  He indicated that he had 
headaches approximately 24 times per day that lasted for 
about an hour each.  He took Fexofenadine.  The functional 
impairment was that he would have to stop for a few minutes 
and put a hot towel over his head, he would become nervous 
and his eyes hurt.  He could not think or see well.   
Physical examination revealed no nasal obstruction, no 
deviated septum, no partial loss of the nose, no partial loss 
of the ala, no nasal polyps, no scars, and no disfigurement.  
Rhinitis was present and was believed to be allergic in 
origin because of irritated mucosa.  No sinusitis was 
detected.  Examination of the cranial nerves was normal.  The 
diagnosis was changed from sinusitis to chronic allergic 
sinusitis.  The reasons were that there was objective and 
subjective rhinitis with no finding of bacterial rhinitis.  
The examiner found that the veteran had "severe headaches by 
history, on objective findings." 

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's sinusitis with headaches has been show to be 
manifested by more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Such findings clearly merit a 30 percent 
evaluation under the provisions of Diagnostic Code 6513. The 
veteran's sinusitis has neither required surgery (radical 
surgery with chronic osteomyelitis) nor repeated surgeries.  
In the absence of any sinus surgery, the Board concludes that 
an evaluation in excess of 30 percent for the veteran's 
sinusitis is not warranted at any time during the relevant 
period.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2008); Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA records, and the VA 
examination reports, in light of the applicable law, and 
finds that equipoise is not shown and the benefit of the 
doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim for an increased evaluation for 
sinusitis with headaches, the Board is unable to grant the 
benefit sought and the claim is denied.

C.  Extraschedular

The Board further finds that the veteran's disability picture 
is not unusual or exceptional in nature as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluations for 
the disabilities at issue for which an increased compensation 
benefits is sought on appeal.  There is no evidence that he 
has been hospitalized for left knee disability or sinusitis 
with headaches.  Although the veteran has reported that he is 
now retired, there is no evidence that the disabilities would 
markedly interfere with employability.  The current schedular 
criteria adequately compensate him for the current nature and 
extent of severity of the disabilities at issue, and the 
Board finds no basis for referring these claims for 
extraschedular consideration.


ORDER

A rating in excess of 20 percent for a left knee disability 
is denied. 

A rating in excess of 30 percent for sinusitis with headaches 
is denied.


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


